 



EXHIBIT 10.27

STOCK APPRECIATION RIGHTS AGREEMENT

Non-transferable

GRANT TO



--------------------------------------------------------------------------------

(“Grantee”)

by Genuine Parts Company (the “Company”) of
Stock Appreciation Rights with respect to

[_______]

shares of its common stock, $1.00 par value (the “SARs”)

having a base value of $____  per share (the “Base Value”)

pursuant to and subject to the provisions of the Genuine Parts Company Amended
and Restated 1999 Long-Term Incentive Plan (the “Plan”) and to the terms and
conditions set forth on the following page (the “Terms and Conditions”).

Unless vesting is accelerated in accordance with the Plan or in the discretion
of the Committee, the SARs shall vest (become exercisable) in accordance with
the following schedule:

          Continued Employment   Percent of SAR Shares        after Grant Date  
Vested
Less than 1 Year
    0 %
1 Year
    33 %
2 Years
    33 %
3 Years
    34 %

IN WITNESS WHEREOF, Genuine Parts Company has caused this Agreement to be
executed as of the Grant Date, as indicated below.

                  GENUINE PARTS COMPANY
 
           

  By:            
 
     

                Its: Authorized Officer    
 
           

  Grant Date:            
 
     
 
           

  Accepted by Grantee:            
 
     

 



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS

1. Grant of SARs. Genuine Parts Company (the “Company”) hereby grants to the
Grantee named on page 1 hereof (“Grantee”), under the Genuine Parts Company
Amended and Restated 1999 Long-Term Incentive Plan (the “Plan”) and on the terms
and on conditions set forth in this agreement (this “Agreement”), stock
appreciation rights with respect to the number of shares of Stock indicated on
page 1 hereof at the Base Value per share set forth on page 1 hereof (the
“SARs”). Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Plan.

2. Base Value and Benefit. The Base Value of each SAR is equal to the Fair
Market Value of a share of Stock on the Grant Date. Each SAR entitles Grantee to
receive from the Company upon the exercise of the SAR an amount, payable in
shares of Stock, equal to the excess, if any, of (a) the Fair Market Value of
one share of Stock on the date of exercise, over (b) the Base Value per share.

3. Vesting of SARs. The SARs shall vest (become exercisable) in accordance with
the schedule shown on page 1 of this Agreement. Notwithstanding the vesting
schedule, if Grantee’s employment terminates by reason of his or her death,
Disability or Retirement more than one year after the date of grant of the SARs,
the SARs shall become fully vested and exercisable as of such date of
termination. Upon the effective date of a Change of Control, all SARs held by
Grantee shall become fully vested and exercisable.

4. Term of SARs and Limitations on Right to Exercise. The term of the SARs is a
period of ten years, expiring at 5:00 p.m., Eastern Time, on the tenth
anniversary of the Grant Date (the “Expiration Date”). To the extent not
previously exercised, the SARs will lapse prior to the Expiration Date upon the
earliest to occur of the following circumstances:



  (a)   Three months after the termination of the Grantee’s employment with the
Company for any reason other than by reason of the Grantee’s death, Disability
or Retirement.     (b)   Twelve months after the date of the termination of the
Grantee’s employment with the Company by reason of Disability or Retirement.    
(c)   Twelve months after the date of the Grantee’s death, if the Grantee dies
while employed with the Company, or during the three-month period described in
subsection (a) above or during the twelve-month period described in subsection
(b) above and before the SARs otherwise lapse. Upon the Grantee’s death, the
SARs may be exercised by the Grantee’s beneficiary designated pursuant to the
Plan.

The Committee may, prior to the lapse of the SARs under the circumstances
described in paragraphs (a), (b), or (c) above, extend the time to exercise the
SARs. If the Grantee or his or her beneficiary exercises a SAR after termination
of employment, the SARs may be exercised only with respect to the shares that
were otherwise vested as of such termination.

5. Exercise of SAR. The SARs shall be exercised by written notice directed to
the Secretary of the Company or his or her designee at the address and in the
form specified by the Secretary from time to time. If the person exercising a
SAR is not Grantee, such person shall also deliver with the notice of exercise
appropriate proof of his or her right to exercise the SAR.

6. Limitation of Rights. The SARs do not confer to Grantee or Grantee’s
beneficiary any rights of a shareholder of the Company unless and until shares
of Stock are in fact issued to such person in connection with the exercise of
the SARs. Nothing in this Agreement shall interfere with or limit in any way the
right of the Company or any affiliate to terminate Grantee’s employment at any
time, nor confer upon Grantee any right to continue in the employment of the
Company or any affiliate.

7. Restrictions on Transfer and Pledge. No right or interest of Grantee in the
SARs may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or an affiliate, or shall be subject to any lien,
obligation, or liability of Grantee to any other party other than the Company or
an affiliate. The SARs are not assignable or transferable by Grantee other than
by will or the laws of descent and distribution or pursuant to a domestic
relations order that would satisfy Section 414(p)(1)(A) of the Code; but the
Committee may permit other transfers. The SARs may be exercised during the
lifetime of Grantee only by Grantee or any permitted transferee.

8. Withholding. The Company or any employer affiliate has the authority and the
right to deduct or withhold, or require Grantee to remit to the employer, an
amount sufficient to satisfy federal, state, and local taxes (including
Grantee’s FICA obligation) required by law to be withheld with respect to any
taxable event arising as a result of the exercise of the SARs. The withholding
requirement may be satisfied, in whole or in part, at the election of the
Secretary, by withholding from the SAR shares of Stock having a Fair Market
Value on the date of withholding equal to the minimum amount (and not any
greater amount) required to be withheld for tax purposes, all in accordance with
such procedures as the Secretary establishes.

9. Plan Controls. The terms contained in the Plan are incorporated into and made
a part of this Agreement and this Agreement shall be governed by and construed
in accordance with the Plan. In the event of any actual or alleged conflict
between the provisions of the Plan and the provisions of this Agreement, the
provisions of the Plan shall be controlling and determinative.

10. Successors. This Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Agreement and the Plan.

11. Severability. If any one or more of the provisions contained in this
Agreement are deemed invalid, illegal or unenforceable, the other provisions of
this Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

12. Notice. Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to:

Genuine Parts Company
2999 Circle 75 Parkway
Atlanta, Georgia 30339
Attn: Secretary

or any other address designated by the Company in a written notice to Grantee.
Notices to Grantee will be directed to the address of Grantee then currently on
file with the Company, or at any other address given by Grantee in a written
notice to the Company.

 